 336DECISIONSOF NATIONALLABOR RELATIONS BOARDor any term or condition of employment,except as authorized in Section 8(a) (3 )of the Act.WE WILL NOTcontinue to include in our collective-bargaining contract withthe above-named labor organization,or with any other labor organization,any provision whicih requres membership or application for membership insuch union as a condition of employment,except as authorized in Section8(a)(3) of the Act.WE WILL NOTinterfere with,restrain,or coerce employees in any other man-ner in connection with the exercise of the right to self-organization,to formlabor organizations,to join or assist the above-named or any other labororganization,to bargaincollectivelythrough representatives of their own freechoice and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrain from any or all suchactivities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment,as authorized in Section 8(a) (3) ofthe Act.WE WILL offer Milton Frankwickimmediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his rights andwill make him whole for any loss of pay suffered as a result of our discrimina-tion against him.HRIBAR TRUCKING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Frankwick,in the event he is presently serving in theArmed Forces of the United States, of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 176 WestAdams Street,Chicago,Illinois, 60603,Telephone No. Central 6-9660, if they haveany queston concerning this notice or compliance with its provisions.Industrial Steel Products Company,Inc.andShopmen's LocalUnion 760, of the International Association of Bridge,Struc-tural&Ornamental Iron Workers,AFL-CIO.CasesNos-15-CA-2162 and 15-110-2548. June 28, 1963DECISION AND ORDEROn March 28, 1963, Trial Examiner Morton D. Friedman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other unfair labor practices and recommended dismissal ofthe complaint as to them.He further found that the Respondent hadinterfered with the election of July 17, 1962, and recommended thatitbe set aside.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-143 NLRB No. 19. INDUSTRIAL STEEL PRODUCTS COMPANY, INC.337member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.iMember Rodgers agrees that the electionshould be set aside,but he does so solely be-cause the particular 8(a)(1) conduct engaged in here by Respondent interfered with thatelection,and he would not find that all Section 8(a) (1) conducta fortioriinterferes withelections.Further,Member Rodgers would not find the showing of the movie "AndWomen Must Weep" a basis for setting aside the election.INTERMEDIATE REPORT AND RECOMMENDED ORDER,REPORT ON OBJECTIONSSTATEMENT OF THE CASEUpon a charge filed September 17, 1962, by Shopmen'sLocal Union 760 of theInternational Association of Bridge,Structural&Ornamental Iron Workers, AFL-CIO, herein referred to as the Union,the Regional Director for the Fifteenth Regionof the National Labor Relations Board, herein called the Board,issued a complainton behalf of the General Counsel of the Board on October 31, 1962,against IndustrialSerial Products Company, Inc., Respondent herein,alleging violations of Section8(a)(1) of the National Labor Relations Act, as amended(29 U.S.C.Sec. 151,et seq.),herein called the Act.In this duly filed answer Respondent,while admittingcertain allegations of the complaint,denied the commission of any unfair laborpractices.Pursuant to order of the Regional Director on behalf of the Board, the proceedingreferred to above was consolidated with Case No. 15-RC-2548 wherein a representa-tion petition in behalf of Respondent's employees had been filed by the Union onMay 21,1962,and an election held on July 17, 1962; said consolidation being forthe purpose of holding a hearing and taking evidence in connection with certainobjections filed by the Union in respect to conduct affecting the results of the afore-said election.'Pursuant to notice a hearing of the consolidated cases was held before TrialExaminer Morton D.Friedman at Shreveport,Louisiana, on January 8, 9, and 10,1962.All parties were represented and were afforded full opportunity to be heard,'At the hearing, the Respondent moved to dismiss the representation hearing on theUnion's objections on the ground that the Regional Director had not complied with therequirements of Section 102.69 of the Board'sRules and Regulations in that he failed tomake a formal report on objections finding that questions of fact requiring hearing existWhile it is true that the Regional Director did order this case to hearing without issuinga report on objections or a formal determination that questions of fact exist,I do notfind that he is required to make a formal finding and,in the absence of a showing to thecontrary,I presume regularity of this proceeding and that the Regional Director did makea finding that questions of fact existed before ordering bearing and consolidation with theunfair labor practice proceeding.In any event, because I granted Respondent'smotionfor a bill of particulars in the objections case, the Respondent was apprised fully of thenature and details of the objections and cannot now claim prejudice especially in view ofthe fact that the matters were fully litigated and the Respondent had ample opportunityto question witnesses,present evidence,and take other steps to defend itself against theallegations of the objections. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDto introduce relevant evidence, to present oral argument, and to file briefs with me.2Briefs were filed by the General Counsel and the Respondent.Upon considerationof the entire record, including the briefs of the parties, and upon my observationof each of the witnesses,3 I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Louisiana corporation, with its office and principal place ofbusinesslocated in Shreveport, Louisiana, is engaged in the fabrication and sale ofstructural and reinforcing steel.During the 12 months immediately preceding theissuance of the complaint herein, a representative period, the Respondent, in thecourse and conduct of its business, purchased steel and other materials valued inexcess of $100,000, which were shipped to the Respondent in the State of Louisianadirectly from points outside the State of Louisiana.During this same period, Re-spondent sold and shipped products of a value in excess of $100,000 from pointswithin the State of Louisiana directly to points outside the State of Louisiana.Uponthese conceded facts I find the Respondent to be an employer engaged in commercewithin themeaningof the Act, and that it will effectuate the policies of the Act toassert jurisdiction herein.It.THE LABOR ORGANIZATION INVOLVEDShopmen's Local Union760 ofthe International Association of Bridge,Structural& Ornamental Iron Workers,AFL-CIO,the Union herein,is conceded to be a labororganization within the meaning of the Act, and I so find.III.THE ISSUES1.As to the unfair labor practice proceeding:Whether the Respondent throughits officers and supervisors interrogated, threatened, and made promises of benefit toits employees in a manner constituting interference, restraint, and coercion in viola-tion of Section 8(a) (1) of the Act.2.As to the objections to the election proceeding: In addition to the issues setforth in paragraph 1 above, (a) whether the Employer made an antiunion speechwithin 24 hours before the election, and (b) whether a motion picture shown theemployees who attended a barbecue given by the Respondent within 24 hours beforethe election was slanderous and created such a hostile atmosphere as to precludethe employees' free choice in the election .4IV.THE UNFAIR LABOR PRACTICEPROCEEDINGA. Background-sequence of eventsIn the spring of 1962, the Union began an organizing campaign among the Re-spondent's employees .5On May 21, 1962, the Union filed a representation petitionwhich the Respondent's president, Jeff M. Stewart, announced to the employees in aspeech on June 11.6The Regional Director, on behalf of the Board, issued his Decision and Directionof Election on June 29, 1962.2After the close of the hearing, the Respondent made and filed a motion to correct thetranscript.There being no opposition, the motion Is In all respects granted and made partof the formal record In this proceeding.2 Unless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before me Is based, at least In part, upon his de-meanor as I observed it at the time the testimony was givenCf.Retail Clerks' Inter-national Association, AFL-CIO, Local 219 (National Food Stores, Inc ),134 NLRB 1680,footnote3, Bryan. Brothers Packing Company,129 NLRB 285. To the extent that I indi-cate that I do not rely upon or reject In part or entirely the testimony of any given wit-ness, it is my Intent thereby to indicate that such part or whole of the testimony, as thecase may be, is discredited by me.Jackson Maintenance Corporation,126 NLRB 115,footnote 1, enfd. 283 F. 2d 569 (C.A. 2).*The Issues pertaining to the objections to the election proceeding only and which do notapply to the unfair labor practice proceeding are issues raised by two of the objections tothe elections which were not made subjects of the complaint filed by the Regional Director.6An earlier attempt to organize the employees was made about a year before this cur-rent campaign and resulted In an election which the Union lost.6Unless otherwise specified all dates are in 1962 INDUSTRIAL STEEL PRODUCTS COMPANY, INC.339Between the date of the receipt of the notice of the Union's representation petitionand the date of the election, the Respondent availed itself on a number of occasionsof the opportunity to express its objections and opposition to the Union, which,of course, it had the right to do. Both Stewart and Vice President Gordon Marsalisaddressed the employees either in groups or singly.The Respondent, as did theUnion, distributed literature informing the employees of its sentiments.The cam-paign ended with the Respondent holding for its employees a barbecue supper onthe company premises the evening before the election at which a motion picture, thesubject of one of the Union's objections to the election, was shown.The election was held as scheduled on July 17, and the Union lost by a vote of29 to 26.On July 24, the Union timely filed and served objections to conductaffecting the election claiming that: at the barbecue the Respondent made an anti-union speech at a time which violated Board precedent; the motion picture shownat the barbecue was slanderous and created a hostile atmosphere; the Respondentpromised economic benefits if the employees would vote the Union out; the Re-spondent threatened the employees with economic loss and retribution if the Unionwere to be voted in; and a supervisor interrogated employees as to how they intendedto vote.The last three objections named were made the subject of the complaintin this unfair labor practice proceeding.The first two objections were not in-corporated in the complaint and were treated separately at the hearing in therepresentation case, and are treated separatelyinfra.B. The conduct of Vice President Gordon MarsalisGordon Marsalis is the vice president of the Respondent.On or about June 25,Marsalis addressed a group of employees in the paint bay of the plant?After thespeech, employee Robert Evans asked Marsalis why the Union kept coming backto organize and Marsalis answered either to the effect that the union officials wantedto fatten their pockets to buy their wives Cadillacs or that the Union had an invest-ment from the previous year's attempts at organization and that the only way theUnion could get a return on the investment would be from individual employees'dues .8However, that afternoon at about quitting time at the plant gate Marsalisaddressed Evans and told him that perhaps he, Marsalis, did not answer Evans'question properly in the morning and that he knew some reasons why the Unioncontinued to try to organize.He told Evans that he had some literature in hisoffice which he could show Evans concerning the Union that would really surpriseEvans.Then he told Evans that if he got the Union out of there he would giveEvans a little raise but that "It won't be enough to jump up and clap your heelsabout." 9Sometime in June or early July, Marsalis called employee James Cheatham to thecoffeeroom at the plant and had a conversation with him in which the Union wasdiscussed.Marsalis told Cheatham that he wanted the latter to understand thetalk that Stewart had given to all of the employees with regard to the Union'spetition for certification.He told Cheatham that he was telling him this so thatthere would be no confusion of mind as to Cheatham and as to what Stewart hadstated.He further told Cheatham that Stewart and he, Marsalis, had talked thisunion matter over seriously and at length and that they were going to take a firmstand against the Union; furthermore that they would fight the Union with everylegalmeans possible and that they were not going to let some outsider come inand push them around.He further stated to Cheatham that during the past yearshe had given the men good steady employment even when the backlog of work didnot justify it.He told Cheatham further that if by chance the Union were votedin, the Company did not have to agree to any demands of the Union that were notto the best interest of the Company.He additionally informed Cheatham that ifthe Company did not agree to such demands the only recourse the Union wouldhave would be to call the men out on strike and that if they did that the Companywould still have to operate, as contracts would have to be fulfilled.This would7There is no allegation that this speech was objectionable or violative.8 It is not necessary to resolve which of these versions represents the actual statementsince neitheris allegedto be violative.B From the credited testimony of Evans.AlthoughMarsalisdenied the afternoon con-versation in its totality, and although the Respondent argues that the language ascribedtoMarsalis did not sound like that Marsalis would use, and that Marsaliswas too astuteto suggest a salary raise under such a situation, I nevertheless credit Evans because frommy observation of him I find that he was a reliable witness and I cannot conclude thathe fabricated this incident out of the whole cloth717-672-64-vol. 143-23 340DECISIONS OF NATIONALLABOR RELATIONS BOARDforce the Respondent to hire replacements inasmuch as economic strikers couldbe permanently replaced.He further informed Cheatham that the latter wasfree to discuss the matter with other men in the shop.ioHowever, he also asked Cheatham if the latter had talked to the "boys" aboutthe Union and Cheatham replied that he had.Marsalis further stated that theUnion could get the employees in bad trouble if they went out on strike and askedCheatham not to vote for it.He told Cheatham that the latter should continuetalking to the employees about the Union and get them on his side.ilA few days after the interview in the cofteeroom Marsalis handed to Cheathama list of six names explaining that it set forth the names of the men to whomCheatham was to talk against the Union.12Cheatham did speak to the men inaccordance with Marsalis' instructions.Two or three times after Cheatham re-ceived the list,Marsalis passed by the paint bay where Cheatham worked andinquired of Cheatham if the latter was still talking to the men.13As Cheatham left Marsalis' office he was instructed to send in employee 0. B.Jenkins.In accordance with instruction, Jenkins reported to the coffeeroom whereMarsalis, after greeting him, inquired if anyone had been talking to him about theUnion and, more specifically, it employees Albert Taylor or James Cheatham hadspoken to him about the Union. Jenkins answered to the effect that Cheathamhad told him that if Jenkins did not vote for the Union he would have a job fora long time, but if he voted for the Union he would not have a job because theCompany would close the plant.Then Marsalls asked Jenkins if Albert Taylorhad brought Jenkins a card to sign and Jenkins replied in the negative.ThenMarsalis asked Jenkins whether the latter had been listening to Cheatham andJenkins replied, "Yes."Marsalis told Jenkins that if Jenkins listened to Cheathamhe would have a job for a long time and that if he did not listen to Cheatham heprobably would not have a job.Marsalis also told Jenkins, much as he had toldCheatham, that the Respondent had done everything it could for its employees inyears gone by, that it had given them steady employment and numerous otherbenefits and that he did not think that there was a place in the organization for theUnion.Marsalis further stated, as he had to Cheatham, that the Company wasgoing to oppose the Union as strongly as it legally could, and intended, if the Unionwanted to fight, to give them a good fight.He also informed Jenkins as he hadCheatham that if the Union came in and made demands that the Company couldnot meet, the only thing the Union could do was to go on strike and economicstrikers could be permanently replaced.He went on to tell Jenkins that the latterwas always free and had the right to speak to his fellow employees out in the shop.1410From the credited testimony of Marsalls.11 Although Marsalls denies this part of the conversation and although Cheatham wasrather vague on cross-examination with regard to dates and to some of the other detailsof the conversation, I credit Cheatham's version of this portion of the conversation12Cheatham evidently was confused as to the exact time this list was given to him.Actually it was probably given to him a few days after themeeting inSupervisor Reddy'soffice as fully relatedinfra.13From the credited testimony of Cheatham which I credit over Marsalis' denial.TheRespondent contends that Cheatham is not a credible witness because his recollection ofcertain details was vague and also because part of his pretrial affidavit was inconsistentwith his testimony at the hearing. I have closely examined the pretrial affidavitand com-pared it to the testimony given at the hearing. I do not find that the inconsistencies arematerial or such as to render Cheatham's testimony unreliable.14From credited portions of the testimony of Jenkins and Marsalis. I do not creditMarsalis' denial that he never asked Jenkins if anyone had been talking to him about theUnion, or that Albert Taylor's or James Cheatham'snameswere mentioned, or that heasked Jenkins if anyone had broughthim a cardto sign.While it is true that Jenkins'testimony was vague as to such details as exact dates just as the testimony of many of theGeneral Counsel's witnesses was, I cannot help but note the general characteristics of theGeneral Counsel's witnesses.They were, for the most part, illiterate or almost illiterateindividuals, coming from the humbler walks of life and undoubtedly unsure of themselvesas witnesses.They were definitely not men who were calledon to makepublic appearancesorwhose work required continuous mental effort.On the other hand, Marsalis wasobviously a well-educated, articulate individual.While Marsalis' versions of the con-versations which occurred were far more detailed and far better expressed, I do not be-cause of that find it necessary to credit Marsalls'versionsover the halting, inarticulateversions presented by the General Counsel's witnessesOn the contrary, I find that gen-erally, and especially in the case of Jenkins, the General Counsel's witness' testimony was INDUSTRIAL STEEL PRODUCTS COMPANY, INC.341Also separately summoned to talk to Marsalis in the plant coffeeroom duringthemonth of June or early July were employees John Datcher, Ashton Mosely,and Albert Taylor, and Taylor's wife, who worked in the Respondent's office as amaid. In each of these conversations Marsalis repeated his theme that: he wantedtomake sure each employee understood Stewart's talk; the Company was goingto oppose the Union's efforts to organize the shop with every legal means possible;the Company had been good to its employees and kept them working even whenthere was only sweeping work to do; the Respondent did not have to agree, in casethe Union came in, to anything that was not to the best interest of the Companyand that all the Union could do in such case was to go on strike; if the Union didgo on strike, the employees, being economic strikers, could be replaced perma-nently, and the employees had a right to talk to their fellow employees about theUnion.Thus, Marsalis followed a pattern in his talks to these individuals.However, in each case additional statements were made by Marsalis dependingupon the employee or employees to whom he was talking. Thus, in the case ofDatcher he asked what Datcher had heard about the Union.He also instructedDatcher to get a group of employees together and talk to them and tell them whatDatcher thought about the Union.This was after Marsalis had asked Datcherwhether the latter was in favor of the Union and Datcher answered to the effectthat he was not.Marsalis also told Datcher that if the Union was successful andthere were times when the men did not have anything to do but sweep, the menwould be sent home.15In the case of Mosely, Marsalis in addition to the usual speech also asked Moselyifhe would talk to other employees concerning the Union and that if he didMarsalis would "make the ball bounce" for him.Marsalis also told Mosely thatbe was considering a plan whereby each month an employee would be interviewedand rated with a possible wage increase in view and if the man deserved a raise hewould get it. In the case of Albert Taylor the conversation again was prettymuch the same except for several additions.Thus Marsalis asked Taylor whetherthe latter knew anything about the Union and "what was going on out there."Taylor replied that he did not know whereupon Marsalis told him that some of themen must know something because they signed cards to support an election.ThenMarsalis told Taylor that he did not know whether Taylor had signed.He alsotold Taylor that he would not put up with a union. Taylor asked Marsalis whatthe latter wanted him to tell the men when he went back and Marsalis instructedhim that he should tell the men that if they should happen to vote the Union in,they would not have a job with the Company any longer. Bertha Taylor, the wife,when questioned about what she knew about the Union, spoke up and said that thefirst she heard of the union situation was during the afternoon that Stewart talkedto all the employees and later that evening when Albert came in and mentionedit to her.She said that she told Albert to keep his mouth shut and stay out ofthe mess and "let each tub sit on its own bottom." 15Three days after his coffeeroom interview with Datcher, Marsalis again spoketoDatcher, this time in the cutting shed where this employee worked.Marsalisasked Datcher what the "boys" thought about the Union and Datcher told Marsalisthat he did not have anything to worry about.On election day Datcher andMarsalis again engaged in a conversation 17 before the polls opened.Marsalistold Datcher that they had missed him at the barbecue the night before and Datcherexplained that he could not get there whereupon Marsalis told Datcher that ifthe Company won the election it would buy Datcher a barbecue. Then Marsalisfaulty, not because of any individual lack of truth or inability to remember the importantfacts which the witness tried to present, but mainly because of inability to either under-stand questions, or inability to articulate answers.15From the credited testimony of DatcherFor the reasons set forth in the precedingfootnote, I do find that Datcher's lack of recollection as to dates and other details makeshim an unreliable witnessThat he at first denied he made a pretrial statement was dueto lack of understanding the question put to him16From portions of the credited testimony of both Albert Taylor and Gordon Marsalis.I find that Marsalis' version of the story of the meeting was accurate so far as it wentbut that he omitted those elements which reflected the threats to the employees that theywould not have a job with the Company if the Union was voted in and wherein Marsalisasked about the union activity in the plant" I do not find it material whether the statements made to Datcher by Marsalls weremade in one or in two conversations on election morning, nor do I find that even ifDatcher's reco]lection may be faulty as to the fact that there were two Conversations, histestimony is nevertheless credible. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold Datcher that things looked bad for the Union as the Union could not get any-one to represent it.He then asked Datcher if the latter were still with him to whichDatcher answered in the affirmative.Marsalis then asked about the other menand Datcher answered that the last thing that they had told him they were (pre-sumably meaning that they were with Marsalis).18Twice during the week before the election, Marsalis came to the stockyard whereemployee Leroy Edwards worked and engaged the latter in conversations.On thefirst occasion,Marsalis told Edwards that the best thing for Edwards to do was totalk to the men to try to vote the Union out and that if the Union did succeed theemployees were liable to find a "for sale" sign on the Respondent's premisesInthe second conversation Marsalis told Edwards that he wanted the men to try toget together to vote the Union out.i9On the day before the election, Marsalis had a conversation with employeeBurnice Davis, who testified that Marsalis reminded him of the list of six employeeswhich Marsalis had given Davis sometime earlier.He asked Davis if he hadspoken to the employees and Davis said he had "got everybody lined up."Marsalistestified that he recalled the conversation with Davis when he told Davis that every-thing pointed to the company victory with the Respondent getting 95 percent ofthe vote to which Davis answered "fine." In the light of the fact that I foundDavis' testimony incoherent in this respect and found his memory so vague in manyother matters, I credit Marsalis' version of this conversation.About 1 week before the election Marsalis spoke to employee James Taylor,a crane operator, while the latter was at work.Marsalis told Taylor that he hadheard that the "boys" were going to get together and vote the Union out.Tayloraffirmed that this was so.Then Marsalis reminded Taylor of the long time thatTaylor had operated the crane and said, ". . . if you vote for the Union you won'tbe operating the crane."Taylor rejoined with the statement that he was for theCompany and not the Union.20Marsalis also spoke to employee Henry L. Mayes, a welder, on the morning ofthe election.After asking Mayes why the latter had not come to the barbecuethe evening before, Marsalis asked what Mayes was "going to do about this messout here."Mayes refused to tell Marsalis, whereupon Marsalis stated, "Well, Ihave never been a man to be bullheaded and stubborn, but if the Union comes inI believe I could be as stubborn as anybody." 21On a date about the middle of June, a meeting was held between Marsalis and anumber of the employees in the office of a Mr. Reddy, a plant supervisor. Thismeeting was called not by Marsalis but by employees Bill Gray and Hugh Tucker.Besides Marsalis, present were employees Hugh Tucker, Albert Taylor, Jack Culver,an employee named Morris, James Cheatham, John Datcher, A. R. Scott, BurniceDavis, Bill Gray, and Supervisor Reddy.Gray told Marsalis that the employeesassembled wanted to talk to him and Marsalis asked the nature of the talk.EitherGray or Tucker then spoke up and said that he had been in favor of the Union,19From the credited testimony of Datcher.The Respondent contends that in each ofthe conversations other than the one which took place in the coffeeroom, Datcher testifiedthat another employee, Drayton, was present and yet the General Counsel did not callDrayton to testify in confirmation of Datcher's testimony. I do not infer from this thatifDrayton had testified he would not have supported Datcher.Drayton could have beencalled by the Respondent.10From the credited testimony of EdwardsThe Respondent contends Edwards was nota credible witness because he admitted on cross-examination that the substance of whatMarsalis said to Edwards was that Marsalis hoped everyone voted against the Union andbecause Rigby, the union agent, was present at the union hall when Edwards gave his pre-trial statement to the Board representative.While it is true that the import of Marsalls'statements to Edwards was that he (Marsahs) wanted the Union to be defeated, this doesnot render the witness' testimony untrue or even contradictoryMoreover, the presence ofthe union agent at the giving of the pretrial statement does not render the testimony in-credible in the absence of evidence that Edwards was told by the agent what to say orthat coercion was exercisedEdwards impressed me as a forthright witness and he wasmost firm an cross-examination in his repetition of the statement by Marsahs that theCompany might be "for sale" if the Union won the election.20 From the credited testimony of James TaylorI do not credit MarSalis' statementthat all he said to Taylor was that he would like Taylor's support in the coming elec-tionTaylor impressed me as a truthful witness and the remark attributed to Marsaliswas not dissimilar from those he made to other employees,supra.21From the credited testimony of Mayes as corroborated in part by the testimony ofMarsalis who denied that he said anything about being bullheaded and stubborn. INDUSTRIAL STEEL PRODUCTS COMPANY, INC.343even went so faras to signa card, but aftertalking itover with his wife he decideditwas the wrong thing to do. J. P. Morris then said that he was against the Unionalso and did not think the Union had anyplace ina company like Respondent's.Taylor said that the Respondent shouldhave a meetingof all the colored employeesand that Marsalis should get togetherand talkwith them.22Culver said some-thing should be done to get the Union settled and suggested each man present takethe names of a few men in the shopand seeif they could not by thismeans votethe union issue down.Marsalis expressedhis approval and told themen assem-bled that he would be happy if they would do it. Culver asked Marsalis if the latterwould have the list of names, to be given him by Culver, typed and passed outMarsalis consentedand this was done.During themeeting also,Culver said that there had been a rumor going aroundthe shop that if the men voted the Union in they wereall goingto lose their jobs.Marsalis stated that he also had heard that rumor and that he wanted to stop therumor immediately because there had beenan electionthe year before and ifthe men would recall not asinglemanhad been fired after the election; that hewanted all of them to get that straight and put a stop to the rumor.23Subsequent to the meeting Marsalis didgive a list of namesto Cheatham, Davis,and Datcher.Later these lists were picked up by Marsalis and Stewart.Marsalis,as heretofore set forth, from time to time inquired how the campaign was progress-ing and instructed the men to advise the employees on their liststo vote againstthe UnionC. Conduct of President Jeff StewartAbout 3 days before the election, at about noon, President Stewart engaged em-ployee Robert Evans in a conversation in the stockyard.Stewart asked Evans whatthe latter thought about the Union and Evans answered that he had not thoughtabout it very much. Stewart then asked Evans if he thought that the Unionwould win, and Evans answered that he did not know, that he could not say.Finally Stewart asked him if he was still with the Company and Evans answered"yes sir" and went back to work 24Sometime around the middle of June, Stewart called employee Willie Robinsoninto the plant coffeeroom to have a talk with him. Stewart asked Robinson if thelatter knew anything about the Union and Robinson answered that he did not knowanything until Stewart had read the letter from the Labor Board telling of therepresentation petition.During the conversation Robinson asked Stewart to loanhim $60 and Stewart said that when he, Stewart, got over his own troubles hewould talk about the witness' troubles 2522supra"From the testimony of Marsalis as confirmed in part by the testimony of BurniceDavis and Albert TaylorBecause of discrepancies in the versions of this meeting betweenthe testimonies of Davis and Taylor, the only employees who testified as to this meeting,I accept, for the most part, Marsalis' version of what occurred at the meeting.Moreover,neither Datcher nor Cheatham, who were also present at the meeting, said anything ontheir examination by the General 'Counsel with regard to this meeting.While I have inother places in this report discredited Marsalis, I have likewise found Davis to be an un-reliable witness.Though I have previously credited Albert Taylor, I do not believe thatin this particular instance his testimony was as reliable as that of MlarsalisAccord-ingly, I do not accept Taylor's statement to the effect that when the purpose of the meet-ing was announced Marsalis stated that anybody who was "for the Union" should get outof the room, or Davis' testimony that Marsalis stated that if the men voted for theUnion the gate would be locked and somebody else would be hired24From the credited testimony of Evans. I have heretofore credited Evans and find noreason to discredit him in this instanceAlthough I was impressed with Stewart, I amconvinced that Evans' version of the conversation is the more reliableThis is not to saythat I do not credit Stewart's version to the extent that Evans told Stewart that he washis brother's keeper,or that Evan,, did expi ess appi eciation that Stewart had contacted thepolice department for him about a year before and that this had materially assisted in therecovery of Evans' car which had been stolen.However, I believe that Stewart also en-gaged in the conversation as set forth above21From the credible testimony of Willie Robinson.Although I believe that the con-versation also covered the matters set forth in Stewart's version thereof, I credit Robin-son's testimony alsoI do not credit Stewart's denial of the matters covered in Robinson'stestimony.Here again the Respondent would have the witness discredited because hispretrial affidavit was prepared at the union hall in the presence of the union agentFor 344DECISIONSOF NATIONALLABOR RELATIONS BOARDD. The conduct of Supervisor Lawrence BassSometime before the election,Lawrence Bass, the shop foreman,spoke to em-ployee James Cheatham.Bass said to Cheatham that he had heard that Cheatham"got the Union going."Cheatham answered Bass that he had not. Then Basssaid that it would be better for Cheatham to leave the Union alone because it wouldcost Cheatham his job.Bass also told Cheatham that if Cheatham could get themen to vote the Union out, Bass would see to it that Cheatham would get a raise.26About 3 weeks before the election Bass had a conversation with Leroy Edwards,a laborer.Bass asked Edwards "who started the Union and the union mess."Edwards answered that he did not know, upon which answer Bass said it would bebest for the men to get together and "get the union out."Bass also warned thatthe men had better stop "the union mess" because if they "fooled around none ofthem might have jobs."Edwards assured Bass that he would do his best to tryto talk to the other men and keep the union out.Two weeks after this original conversation, Bass again engaged Edwards inconversation and jokingly asked the latter if he had paid his union dues.Thisquestion evidently was made in passing while Edwards was working in the stock-yard.Nothing else was said in this conversation, except that Edwards said thatthere were not any union dues to pay because"no union was getting in." 27Basshad two conversations with employee Burnice Davis.The first conversa-tion took place about 3 days before Stewart announced that he had received a letterfrom the Labor Board concerning the Union's petition for representation.At thetime, Davis was working in the paint bay and Bass said to him, "Burnice, when didyou all get the Union started around here."Davis answered that he did not knowanything about the Union and Bass said to him, "You know damn well you do."Davis then answered that Bass had better see somebodyelse.28About 2 weeks before the election Bass had a conversation with James Taylor.Bass told Taylor that he had heard that Taylor wasgoingto vote for the Unionand told Taylor that Taylor had been with the Company for quite a while butthat "if you vote for the Union you won't have no job." 29the reasons heretofore set forth I do not find Robinson to be an unreliable witness on thatscoreBurnice Davis also testified as to certain matter in a conversation allegedly with Stewarton the day before the electionAccoi ding to Davis, Stewart asked him, "Burnice, how yougot those boys going""To which Davis allegedly replied, "I think we going to win it"And Stewart said,"We don't need a union " Inasmuch as I have discredited BurniceDavis heretofore, I do not find him to be a reliable witness in this instanceI creditStewart's denial that this conversation ever occurred.11From the credited testimony of James Cheatham. As I heretofore stated I was veryimpressed with Cheatham as a witness. 1 do not, as urged by the Respondent, believethat Cheatham was not credible in this respect because he insisted that the conversationoccurred 3 days before the electionRespondent contends that inasmuch as the electionwas held on July 17, and that 3 days before that was a Sunday,Cheatham's testimony ispure fabrication.I do not believe that the inability to exactly recall a date renders thewitness incredible under the circumstances of this case ,=iFrom the credited testimony of Leroy Edwards.As I have heretofore stated I wasimpressed with Edwards' testimony with respect to his conversation with Marsalis I alsocredit him with respect to this conversation with Bass and do not credit Bass'denials21From the credited testimony of BurniceDavisAlthoughI have discredited Daviselsewhere in this report and have considered him an unreliable witness,his testimony hereto the effect that Bass wanted to know when he "got the Union started" is verysimilarto the testimony of other employees,supra,with regard to what Bass asked them. Becausethis testimony is substantiated by other employees in that there is established a pattern ofa type of question that was asked by Bass, I credit Davis despite his otherwise unreliablememory.On the other hand I do not credit Bass'denial.However, I do credit Bass tothe extent that I believe that he had no further conversation with Davis concerning theUnion on the day before the election as testified to by Davis.^ From the credited testimony of James Taylor. I do not credit Bass' denials of thisconversation or Bass' version of this conversationThe Respondent contends that Taylor'stestimony was merely Taylor's impression of what had occurred and that it apparentlyderived from the fact that Bass did mention to Taylor that Taylor had been fired by theCompany some years back and that Bass had reminded Taylor that he, Bass, had helpedTaylor get Taylor's job back for film. Aly observation of Taylor was such that I do notbelieve that he was so confused or otherwise unreliable as to convert what Bass claimswere innocent remai Ics to remarks of coercive import. INDUSTRIAL STEEL PRODUCTS COMPANY, INC.345On the morning of the election, in the paint bay, Bass had a conversation withemployee Henry L. Mayes. The conversation was concerned in part with thecoming election and Bass asked Mayes what the latter was going to do about it.Mayes replied that he was not going to tell Bass one way or the other to which Bassreplied that it did not make any difference to him as he would think just as muchof Mayes if he voted for the Union as he would if he voted against it.However,he told Mayes that if the latter voted for the Union "they can make it hard on you "Then the discussion turned to speculation as to how many votes each thought theUnion would get.Mayes stated that he thought that the Union would get aboutwhat it did in the election that was conducted the year before-around eight votes.Bass saidthat he believed the Union would only get six votes but that he wouldmake Mayes a 25-cent bet on it and if Mayes guessed closer to the number of votesthan Bass, Bass would give Mayes a quarter but if Bass guessed closer to the actualnumber of votes, Mayes would have to give him a quarter 30About a week and a half before the electionBasshad a conversation with em-ployee Harold G. Haynes at the burning table where Haynes was working.Hewas at Haynes' place of work because Haynes had burnt some steel plates 1 inchshort of specification.Bass toldHaynes that the mistakes that Haynes had madewere very costly and the Company could ill afford them-any more than the Com-pany could afford tohave a union.Haynes stated that he realized that the Companycould not afford to have a union; he did not think they would have one and he wasnot having anything to do with it himself.31Approximately a week and a half before the election, Albert Taylor was askedby Bass whether Taylor had gottenBass'message(no explanationof thismessage)and when Taylor answered "Yes," Bass said, "Albert you have a lot to lose.Mr.Gordon and Mr. Jeff informed me that you were head of the Union and I toldthem I would come talk with you." ThenBass madesome reference to employeeBillGray.He told Taylor that if Mr Marsalis or Mr Stewart asked Taylor ifBass had talked with him, Taylor should answer "Yes" because Bass was goingback to the office to tell them, Marsalis and Stewart, that Taylor was "okay." 32Bass also had a conversation with Don Hattaway, an employee, and asked Hatta-way if the latter had made up his mind about the Union. Bass did not ask Hattawaywhich way the latter was going to vote.E. The conduct of Russell H. AusmusAusmus is the chief draftsman for the RespondentEvidently Ausmus was un-easy about his future in the event the Union came into the plant.Accordingly,one day about a week before the election Ausmus approached employee AlbertTaylor and told Taylor that he had heard that Mr. Stewart and Mr. Marsalis hadheard that Taylor was the union leader in the shop.Taylor denied this; thenAusmus told Taylor that he, Taylor,had a lot to lose becauseTaylor's wife workedin the office and that while Ausmus could not predict what would happen toTaylor's wife if the Union should come in, he could not say whether or not theCompany would let Taylor's wife work under those circumstances.Ausmus ex-plained that this was because there were papers on the desk in the office and MrsTaylor could possibly read them and give the information to the union people.Ausmus went on to say that he was concerned that if the Union came in and ifthere was a strike it would probably last 30 days and that Ausmus could not standa 30-day layoff.Ausmus explained that he was concerned about his job and thatTaylor should be concerned about his job, too.He begged Taylor to think it over 33"From the credited testimony of Mayes.There is no contention that the making ofthe bet or the conversation concerning the betting was in and of itself a violation ofthe Act"'From the credited testimony of Bass.Although I have not credited Bass in otherinstances, I do so here because I have found that Haynes was an unreliable witness.Myobservation of Haynes on the stand and his inability to fix the date of the conversationin his pretrial affidavit but his sudden ability at the hearing to fix with certainty the dateof the conversation makes me suspicious of Haynes' veracity. Accordingly, I credit Bassand accept his version of the conversationNor do I credit Haynes' testimony that therewas a second conversation.Rather, I credit Bass'denial of a second conversation withHaynes33From the credited testimony of Albert TaylorFor the reasons stated before, I creditTaylor and do not accept Bass' version of this conversation33From the credited testimony of Albert Taylor as corroborated in part by the testimonyof AusmusThe Respondent contendsthat Tayloris not a credible witness and that mostof his testimony was derived from the actual conversation,then taken out of context and 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.Conclusionary findings with respect to the complaint caseUpon the facts as set forth above, I conclude and find as follows:1.By telling employee Robert Evans that if the Union were defeated he wouldgive Evans a raise, Marsalis made an unlawful promise of benefit.2.By inquiring of employee James Cheatham, on two separate occasions, whetherCheatham had solicited fellow employees, as instructed, to vote against the Union,Marsalis interrogated and coerced Cheatham and interfered with his Section 7rights 343.By asking employee 0. B. Jenkins whether fellow employees Albert Tayloror James Cheatham had spoken to Jenkins about the Union; by asking Jenkins ifTaylor had given him a card to sign; by telling Jenkins that if he (Jenkins) listenedto Cheatham he would have a job for a long time and if he did not listen he wouldprobably not have a job, Marsalis unlawfully interrogated Jenkins and threatenedhim with discharge.4.By instructing employee Datcher to talk against the Union to fellow employees;by telling Datcher that if the Union came in the men would be laid off when workbecame slow, Marsalis unlawfully coerced Datcher and threatened him with reduc-tion in working hours.5.By asking employee Mosely to talk to other employees against the Union andpromising to "make the ball bounce for him,"Marsalis made an unlawful promiseof benefit and unlawfully solicited Mosely to use his influence to induce other em-ployees to reject the Union.356.By asking employee Albert Taylor whether Taylor knew anything about theUnion and "what was going on out there" and by instructing Taylor to tell the menthat if the Union was voted in the men would not have a job with the Companyany longer, Marsalis unlawfully interrogated Taylor about the union activity ofTaylor and other employees and threatened Taylor with loss of employment.7.By asking Datcher what the "boys" thought about the Union and bypromis-ing Datcher a barbecue if the Union was defeated and then by asking Datcher ifthe latter was still with him, Marsalis unlawfully interrogated Datcher as to hisunion activity and desires and those of other employees and unlawfully made apromise of benefit.8.By asking employee Edwards to talk to his fellow employees to try to votethe Union out and telling Edwards that if the Union won the election the employeeswere liable to find a "for sale" sign on the premises, Marsalis unlawfully solicitedEdwards to induce other employees to reject the Union and unlawfully threatenedEdwards with possible dischrge.9.By telling employee James Taylor that if Taylor voted for the Union, hewould no longer be operating the crane, Marsalis unlawfully threatened Taylorwith discharge.3610By asking employee Henry L. Mayes what the latter intended to do "aboutthis mess out here" Marsalis unlawfully interrogated Mayes 3711.By inquiring from time to time of Datcher, Cheatham, and Taylor as to howthey were coming with the names on the lists given them, Marsalis unlawfullysolicited them to use their influence to induce other employees to reject the Union.12. By asking employee Robert Evans what the latter thought about the Unionand if he was still with the Company, President Stewart unlawfully interrogatedEvans about his union activities and desires.13.By asking employee Willie Robinson what the latter thought about the Union,Stewart unlawfully interrogated Robinson.misconstrued, misunderstood, or misrepresentedI do not agreeWhile it is true thatTaylor, like most of the General Counsel's witnesses, was rather vague as to dates andother events upon cross-examination, taking into consideration the background and educa-tion of Taylor and the other General Counsel witnesses, I believe that they rememberedthose matters directed toward their welfare although commonplace matters such as dates,places, and other items did not make sufficient impression on them to be remembered atthe late date at which thehearing washeldAccordingly, I credit Taylor's testimony asset forth above.34Alamo Express,Inc.,119 NLRB 6.ffi SeeAlamo Express,Inc, supraseThis is the only incident whichcouldbe interpreted as threat of transferHowever,I do not read that into the threat and therefore will recommend dismissal of the allega-tion of the complaint alleging unlawful threat of transfers" I do not find any violation in Marsalis'statement about being"bullheaded." INDUSTRIAL STEEL PRODUCTS COMPANY, INC.34714.By telling employee James Cheatham that he had heard that Cheatham had"`got the Union going"; by telling Cheatham that if the latter did not leave theUnion alone it would cost Cheatham his job; and by telling Cheatham that ifCheatham could get the men to vote the Union out, he would get Cheatham araise, Supervisor Lawrence Bass unlawfully interrogated Cheatham, threatened himwith discharge, and made an unlawful promise of benefit.15.By asking employee Leroy Edwards who started the Union and the unionmess; by telling Edwards it would be best for the men to get together to vote theUnion out; and by warning Edwards that the men had better stop the "union mess"because "if they fooled around none of them might have jobs," Bass unlawfullyinterrogated Edwards and threatened him with discharge.16.By asking employee Burnice Davis "when did you all get the Union startedaround here," Bass unlawfully interrogated Davis.17.By telling employee James Taylor that "if you vote for the Union you won'thave no job," Bass unlawfully threatened Taylor with discharge.18.By asking former employee Henry L. Mayes what the latter was going todo about the coming election, and by telling Mayes that if he voted for the Union"they can make it hard on you," Bass unlawfully interrogated Mayes and threatenedhim with discharge.19.By telling Albert Taylor that he (Bass) was informed by Stewart and Marsalisthat Taylor was head of the Union, and by telling Taylor that he had a lot to lose,Bass unlawfully interrogated and threatened Taylor.20. By telling employee Albert Taylor that he did not know what would happento Taylor or Taylor's wife's job if the Union came in and there was a strike, Su-pervisor Russell HAusmus threatened Taylor with the loss of employment andwith loss of Taylor's wife's employment.By the acts of its officers and supervisors summarized above, the Respondentengaged in interference, restraint, and coercion in violation of Section 8(a)(1)of the Act.However, I do not find violative any of the other conversations or parts of con-versations as set forth in section IV A through E, above, which have not beenenumerated in these conclusions and findings 38V. THE OBJECTIONS TO THE ELECTIONAs heretofore related, the Union's last three objections to the election were madethe subjects of the charges and complaint heretofore filed herein and are discussedin the preceding portion of this report.The Board has recently held that similarunfair labor practices which were violative of Section 8(a) (1) of the Act were,a fortiori,conduct which interferes with the exercise of a free and untrammeledchoice in an election.39Accordingly, upon these findings alone I would recommendthat the election be set asideHowever, because these findings are subject to reviewby higher authority I will also discuss the Union's first and second objections.The Union's first objection alleges that the Respondent made an antiunion speechat the barbecue party given by the Respondent on the evening before the electionwhich time was violative of Board precedent.However, there is no evidence in therecord of such alleged speech and I therefore find that the Union's first objectionis without foundation.The Union's second objection alleges that the motion picture shown at thebarbecue was slanderous and created a hostile atmosphere and that the Respondentdistributed similar literature.The motion picture shown was entitled "And WomenMust Weep" It was stipulated at the hearing that this was a print of the samefilm that was the subject of a recent Board case,Plochman and Harrison-CherryLane Foods, Inc.,140 NLRB 130, in which case the Board held that the film ex-ceeded the bounds of permissible campaign propaganda and an interference withthe Board-conducted election held the following day.The election was set aside anda new election ordered.The Respondent contends, however, that the film in the instant case was not shownunder circumstances similar to that of the film shown in thePlochmancase in thatin thePlochmancase the employees were shown the film on company time andwere compelled to attend, whereas in the instant case the film was shown at abarbecue to which the employees were invited after working hours and there wasThus I find that the meeting In Reddy's office in which the men decided to talk to otheremployees against the Union was entirely voluntary on the part of the employees and thatMarsalis' participation therein did not constitute restraint or coercion.His hearty ac-ceptance of the employee plan was a protected expression of his desires.31Playskool Manufacturing Company,140 NLRB 1417. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDno compulsion to attend.Respondent argues that the impact, therefore, is not thesame as in the instance of a "captive audience" as in thePlochmancase.I do notfind merit in the Respondent's contention.The circumstances surrounding the showing of the film materially differs fromthe circumstances in thePlochmancase only in one respect.Here the attendanceat the barbecue was voluntary.However, here, as in thePlochmancase, the filmwas shown on election eve with no opportunity to the Union to answer.No effortwas made by the Respondent to explain to the audience that the film was enactedby professional actors or that it was staged and not an actual representation ofwhat occurred at the plant.Nor did the Respondent explain that the union in-volved in the film was not the same one that was seeking to represent the Respond-ent's employees.Under these circumstances, the fact that attendance was volun-tary and that less than all of the employees viewed it can make no difference.TheBoard has already held that under similar circumstance the film was intimidatoryand palpably misleadingI have no choice but to follow Board precedent and findthat the showing of the film under the circumstances here presented exceeded thebounds of permissible campaign propaganda 40With regard to the campaign literature, I will not burden this report to set it outin full.Suffice it to say, that the letters mailed to the employees merely state theRespondent's views that it did not want the Union in the plant and that it did nothave to agree to all of the Union's termsThey also informed the employees thatin the event of a strike the Respondent could replace economic strikers.Moreover,the Respondent correctly paraphrased Section 8(d) of the Act. I find nothing inthe literature which exceeded permissible campaign propaganda 41Moreover, theUnion had ample opportunity to and did circulate its own literature which metand answered the Respondent's propaganda.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities found to be unfair labor practices in section IV, above, oc-curring in connection with the operations of Respondent described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VII.THE REMEDYHaving found, as set forth above, that Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action, set forth below, designed to effectuate the policiesof the Act.One of the more basic rights conferred upon employees by Section 7of the Act is the right to freely, and without coercion or restraint from his em-ployer, express his choice in a Board-conducted election designed to determine thewishes of the employees with respect to a collective-bargaining representative.Sinceithas been found that Respondent interfered with this right, an order commensuratewith the violations found, and designed to assure to Respondent's employees theopportunity to fully and freely exercise the rights guaranteed to them by Section 7of the Act, is appropriate.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Industrial Steel ProductsCompany,Inc., is an employer within the meaningof Section2(2) of the Actand is engaged in commercewithinthemeaning ofSection 2(6) and(7) of the Act.40 The Respondent also argues that to impose the restraint of thePlochmancase onthe present Respondent would be equivalent to the retroactive application of law becausethe film In the instant case was exhibited to the employees 5 months before the Boardissued thePlochmancase and other, earlier Board precedent sustained the right of em-ployees to view this filmI find no merit In this contentionThe Board has in the pastheld violative acts which Board precedent had established as lawful.Both administrativeagencies and courts are free to overturn previous rulings even though the new decisionworks a hardship on the parties involved, SeeS E C. v. Chenery Corp ,332 U.S 194 ;Great Northern Ry. v SunburstCo., 287 U.S 358, 364; Davis, "Administrative Law,"West Pub Co., 1951, pp 558-55941 SeeSylvania Electric Products, Inc.,106 NLRB 1210, 1211;Seven-Up Bottling Com-pany, Inc,140 NLRB 611. INDUSTRIAL STEEL PRODUCTS COMPANY, INC.349'2.Shopmen's Local Union 760, of the International Association of Bridge, Struc-tural & Ornamental Iron Workers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, I recommend that Industrial Steel ProductsCompany, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their union membership, desires, andactivities and the union membership, desires, and activities of other employees;threatening employees with discharge or reduction of hours of employment if theUnion should win the election; promising employees economic benefits if the Unionshould lose the election; threatening the employees with plant closure should theUnion win the election, and soliciting employees to use their influence to induceother employees to reject the Union.(b) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of the right to self-organization, to form labor organizations,to join or assist the above-named Union or any other labor organization, to engagein other concerted activities for purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a) Post in conspicuous places, including all places where notices to employeesare customarily posted, at its place of business in Shreveport, Louisiana, copies ofthe attached notice marked "Appendix." 42Copies of said notice, to be furnishedby the Regional Director for the Fifteenth Region of the National Labor RelationsBoard, shall, after being signed by a duly authorized representative of Respondent, beposted by it immediately upon receipt thereof, and maintained for at least 60 con-secutive days thereafter in such conspicuous places.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director in writing, within 20 days from the receipt ofthis intermediate Report and Recommended Order, what steps Respondent has takento comply herewith.43It is further recommended that except as hereinabove found, the complaint shouldbe dismissed, and that, insofar as the matter is before me for recommendation, theelection of July 17, 1962, should be set aside.^' In the event that this Recommended Order be adopted by the Board,the words "AsOrdered by"shall be substituted for the words"As Recommended by a Trial Examinerof" in the noticeIn the further event that the Board's Order be enforced by a decree ofa United States Court of Appeals,the words"ADecree of the United States Court ofAppeals, Enforcingan Orderof" shall be inserted immediately following the words "AsOrdered by "93 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read,"Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that-WE WILL NOT interrogate our employees with respect to their membership in,views concerning, or sympathies for Shopmen's Local Union 760, of the Inter-national Association of Bridge, Structural & Ornamental Iron Workers, AFL-CIO, or any other labor organization. 350DECISIONSOF NATIONAL LABORRELATIONS BOARDWE WILL NOT by threat of reprisal or promise of benefit induce or encourageour employees to vote for or against,or by such means solicit our employees toinduce other of our employees to vote for or against,the above-named Unionor any other labor organization in any election conductedby theNationalLabor Relations Board.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of their rights to self-organization;to form, join,or assist any labor organization;to bargain collectively through representativesof their own choosing;to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection;or to refrain from anyor all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of the National Labor RelationsAct, as amended.WE WILL NOTin any manner interfere with the right of our employees tomake a free and untrammeled choice in any election ordered by the NationalLabor Relations Board.All our employees are free to become,remain,or to refrain from becoming orremaining, members of any labor organization,except to the extent that this rightmay be affected by an agreement conforming to the provisions of Section 8(a)(3)of the National Labor Relations Act, as amended.INDUSTRIAL STEEL PRODUCTS COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, T6024Federal Building(Loyola),701 Loyola Avenue, New Orleans,Louisiana,70113,Telephone No. 529-2411,if they have any question concerning this notice or com-pliance with its provisions.Radiator Specialty CompanyandUnited Rubber,Cork,Linoleumand Plastic`Yorkers of America,AFL-CIO.Cases Nos. 11-CA-1891, 11-CA-1950, and 11-CA-2086.June 28, 1963DECISION AND ORDEROn April 29, 1963, Trial Examiner Samuel M. Singer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediateReport.Thereafter,Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-1Respondent'srequest for oral argumentbefore theBoardishereby denied, as therecord andthe exceptions adequately present theissues andpositions of the parties.143 NLRB No. 42.